Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Britton on 12/11/2020.

The application has been amended as follows: 
1. 	(Currently Amended) A combustor device for a gas turbines engine, the combustor device comprising: 
a tubular casing which delimits an oblong combustion chamber wherein combustion of an inflammable mixture is to occur; and 
a burner located inside the tubular casing, upstream of said oblong combustion chamber, and forming said inflammable mixture; 
said tubular casing having an inner tubular member which extends coaxial a longitudinal axis of the combustor device, delimits the oblong combustion chamber and surrounds the burner; and having an outer tubular housing which extends coaxial to the inner tubular member, outside of the inner tubular member, and being dimensioned to enclose the inner tubular member and spaced apart from the inner tubular member; and an intermediate supporting structure interposed between the inner tubular member and the outer tubular housing for firmly 
an outer annular supporting member associated to the outer tubular housing; 
an inner annular supporting member associated to the inner tubular member; and 
a series of three or more oblong connecting beams which jut out angularly staggered about the longitudinal axis of the combustor device from a first annular supporting member among said inner and outer annular supporting members, and separately extend to the other annular supporting member among said inner and outer annular supporting members in a direction having a non-radial component to stably connect said inner and outer annular supporting members to one another, wherein the outer annular supporting member is clamped between axial ends of two adjacent tubular members of the outer tubular housing, wherein each of the oblong connecting beams rigidly protrudes from said first annular supporting member, and separately extends in said direction having the non-radial component towards said other annular supporting member, distal ends of said oblong connecting beams being stably connected to said other annular supporting member, wherein the distal end of each of the oblong connecting beams is hinged to said inner annular supporting member.  

8. 	(Currently Amended) The combustor device according to Claim 7 [[1]], wherein the respective fixing points of said oblong connecting beams onto said inner annular supporting member are axially and/or angularly misaligned to fixing points of respective oblong connecting beams onto said outer annular supporting member.  

15. 	(Currently Amended) [[The]] A combustor device in combination with [[the]] a gas turbine engine comprising: 
a compressor for compression of outside air for producing a flow of compressed air; 
an inflammable mixture including a mixture of fuel and the compressed air arriving from said compressor for producing a flow of hot gasses; and an expansion turbine for expansion of the hot gasses upon arriving from the combustor assembly; 
said combustor assembly having at least one of the combustor device; 
the combustor device comprising: 
a tubular casing which delimits an oblong combustion chamber wherein combustion of the inflammable mixture is to occur; and 
a burner located inside the tubular casing, upstream of said oblong combustion chamber, and forming said inflammable mixture; 
said tubular casing having an inner tubular member which extends coaxial a longitudinal axis of the combustor device, delimits the oblong combustion chamber and surrounds the burner; and having an outer tubular housing which extends coaxial to the inner tubular member, outside of the inner tubular member, and being dimensioned to enclose the inner tubular member and spaced apart from the inner tubular member; and an intermediate supporting structure interposed between the inner tubular member and the outer tubular housing for firmly connecting and stably maintaining the inner tubular member coaxial to the outer tubular housing, wherein said intermediate supporting structure includes: 
an outer annular supporting member associated to the outer tubular housing; 
an inner annular supporting member associated to the inner tubular member; and 
a series of three or more oblong connecting beams which jut out angularly staggered about the longitudinal axis of the combustor device from a first annular supporting member among said inner and outer annular supporting members, and separately extend to the other annular supporting member among said inner and outer annular supporting members in a direction having a non-radial component to stably connect said inner and outer annular supporting members to one another, wherein the outer annular supporting member is clamped between axial ends of two adjacent tubular members of the outer tubular housing, wherein each of the oblong connecting beams rigidly protrudes from said first annular supporting member, and separately extends in said direction having the non-radial component towards said other annular supporting member, distal ends of said oblong connecting beams being stably connected to said other annular supporting member, wherein the distal end of each of the oblong connecting beams is hinged to said inner annular supporting member.  

16. 	(Currently Amended) A gas turbine engine comprising: 
a compressor for compression of outside air for producing a flow of [[the]] compressed air; 
a combustor assembly for combustion of a mixture of fuel and the compressed air arriving from said compressor for producing a flow of hot gasses; and 
an expansion turbine for expansion of the hot gasses upon arriving from the combustor assembly; 
the combustor assembly comprising
a tubular casing which delimits an oblong combustion chamber wherein the combustion of the mixture of the fuel and the compressed air is to occur; the tubular casing comprising
an inner tubular element; 
an outer tubular element extending coaxial to said inner tubular element, outside of the inner tubular element, and being dimensioned to enclose the inner tubular element and spaced apart from the inner tubular element; and 
an intermediate supporting structure which is interposed between the inner tubular element and the outer tubular element for firmly connecting and stably maintaining the inner tubular element coaxial to the outer tubular element; said intermediate supporting structure having: 

an inner annular supporting member associated to the inner tubular element; and 
a series of three or more oblong connecting beams which jut out angularly staggered about a longitudinal axis of the inner annular supporting member from a first annular supporting element among said inner and outer annular supporting members, and separately extend to the other annular supporting member among said inner and outer annular supporting members in a direction having a non-radial component to stably connect said inner and outer annular supporting members to one another, wherein the outer annular supporting member is clamped between axial ends of two adjacent tubular members of the outer tubular element, wherein each of the oblong connecting beams rigidly protrudes from said first annular supporting member, and separately extends in said direction having the non-radial component towards said other annular supporting member, distal ends of said oblong connecting beams being stably connected to said other annular supporting member, wherein the distal end of each of the oblong connecting beams is hinged to said inner annular supporting member.  

Reasons for Allowance
Claims 1, 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is McMahan (US 2510645 as referenced in OA dated 8/27/2020), Aumont (US 20060032236 as referenced in OA dated 8/27/2020), and Calvez (US 20020184889 as referenced in OA dated 8/27/2020).
Aumont, McMahan, and Calvez each teach a combustion chamber mounting system.  Aumont and Calvez teach the usage of a series of three or more oblong connecting beams which mount to inner and outer tubular members.
Regarding claims 1, 15, 16, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim, a combustor chamber supported by a series of three or more oblong connecting beams which mount to inner and outer tubular members with the oblong member being clamped between two axial ends of the outer tubular member and hinged to the inner tubular member.
Regarding claims 6-14, the claims are allowed at least by virtues of their respective dependency upon and allowable bas claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741